DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
According to MPEP 609, in nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56.  The provisions of 37 CFR 1.97 and 37 CFR 1.98 provide a mechanism by which patent applicants may comply with the duty of disclosure provided in 37 CFR 1.56.  Applicants and other individuals substantively involved with the preparation and/or prosecution of the patent application also may want the Office to consider information for a variety of other reasons; e.g., to make sure that the examiner has an opportunity to consider the same information that was considered by these individuals, or by another patent office in a counterpart or related patent application filed in another country.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
they fail to show “entrance door is linearly movable from an open position to the closed position” as described in the specification [0075].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
they must show every feature of the invention specified in the claims.  Therefore, the entrance door is linearly movable from an open position to the closed position must be shown or the feature(s) canceled from the claim (Claim 5).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
In re Claims 2 and 17, the limitation “target contact force” is unclear, and has not been described in the specification1.  For purposes of examination, the limitation has been understood as if to disclose a “predetermined” contact force.
Appropriate correction is required.

Claim Interpretation
In re Claims 1 – 20, the term “trigger” has been interpreted to be synonymous with “signal” or “command”.
In re Claims 2 and 16, the limitation “target contact force” has been interpreted as a desired, or predetermined contact force. 

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1 – 8, 12, 13, and 15 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over Merino et al (US 10,492,970): fig 6, in view of Strieter (US 4,765,352).
In re Claim 1, Merino et al discloses an access control method (fig 6: (600)), comprising: 
receiving a trigger command for controlling a ventilation system (col 19, lns 16 – 18); 
determining that the trigger command comprises a lock trigger to hold an entrance door in a closed position (“securing”) (col 19, ln 15); and 
inducing a locking differential air pressure between opposite sides of the entrance door in response to the lock trigger (col 19, lns 17 – 18).
“to a pressure that exceeds a pressure in the common area by a first amount”
Merino et al is silent as to whether locking differential air pressure is sufficient to bias the entrance door to contact or to increase contact with a door frame in the closed position.  
Strieter teaches a workspace pressurization method (col 6, lns 33 – 44), comprising:
a ventilation system (col 3, lns 3 – 5), and
an access door (fig 2: (50); col 3, lns 42 – 43, 47 – 50, col 5 lns 59 - 62), wherein
a locking differential air pressure is sufficient to bias the access door to contact or to increase contact with a door seal ((56), around perimeter) in the closed position.  
“ambient atmospheric pressure outside  the booth keeps the door closed unless it is forced open by the worker” (col 3, lns 47 – 50 )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Merino et al, as taught by Strieter, such that the locking differential air pressure is sufficient to bias the entrance door to contact or to increase contact with a door frame in the closed position, for the benefit of inhibiting airflow from a less clean environment into a more clean environment, improving occupant safety. 
In re Claim 2, Merino et al discloses wherein the locking differential air pressure is sufficient to generate a target contact force between the entrance door and the door frame (col 6, lns 58 – 67).
“In one example, the airlock control system may not allow either door 170 or 172 to be opened until a pressure reading within second entry vestibule 136 exceeds a pressure reading within corridor 104 by a predetermined amount.  The control system may be configured to unlock facility-side door 172 and provide one or more audio or visual indicators to the person inside the vestibule when the pressure inside the vestibule meets or exceeds the predetermined amount above the pressure in corridor 104.”
It has been understood that the system generates a target (predetermined) differential air pressure, resulting in a predetermined contact force between the door (170, e.g.) and its frame  
In re Claim 3, Merino et al discloses wherein the inducing of the locking differential air pressure comprises generating a higher air pressure on a first side (proximal (134)) of the entrance door as compared to an opposing second side (proximal (136)) of the entrance door (via HVAC system), wherein the second side of the entrance door is contactable with the door frame in the closed position (col 6, lns 45 – 56). 
In re Claim 4, Merino et al discloses wherein the entrance door (fig 1: (170)) is swingable about an axis in a direction toward the second side (proximal (136)) of the entrance door to move from an open position to the closed position.  

    PNG
    media_image1.png
    387
    974
    media_image1.png
    Greyscale

In re Claim 5, the proposed method has been discussed Merino et al discloses wherein the entrance door is linearly movable (sliding door) from an open position to the closed position. 
“In one example, each of patient rooms 138, 144, and 146 may have a door (not illustrated) that isolates the patient room from corridor 104.  In one example, the patient room doors are hermetically sealed sliding doors” (col 5, lns 61 – 64). 
In re Claim 6, the proposed method has been discussed, wherein Merino et al discloses further comprising: 
receiving a pressure measurement from at least one pressure sensor (col 6, lns 56 – 58) configured for detecting an air pressure on at least one of the opposite sides of the entrance door; and 
wherein the inducing of the locking differential air pressure is further in response to the pressure measurement (col 6, lns 58 – 67).
In re Claim 7, the proposed method has been discussed, wherein Merino et al discloses further comprising: 
determining a first zone (fig1: (134)) corresponding to a first side of the entrance door (170) and a second zone (136) corresponding to an opposite second side of the entrance door; 
determining a first current air pressure corresponding to the first zone and a second current air pressure corresponding to the second zone (col 7, lns 1 – 11); 
“The control system may be configured to unlock facility-side door 172 and provide one or more audio or visual indicators to the person inside the vestibule when the pressure inside the vestibule meets or exceeds the predetermined amount above the pressure in corridor 104.  In one example, the airlock control system may also be configured to negatively pressurize second entry vestibule 136 relative to first entry vestibule 134 …In one example, when the airlock control system negatively pressurizes second entry vestibule 136, the pressure of second entry vestibule 136 is an intermediate pressure between a higher pressure in first entry vestibule 134 and a lower pressure in corridor 104 to ensure airflow is always in a direction from outside 160 into ICU 100.”
determining a current pressure difference between the first current air pressure and the second current air pressure; (col 6, lns 46 – 49 )
determining a target (predetermined) air pressure adjustment based on a difference between the locking differential air pressure and the current pressure difference; and 
“(t)he HVAC system …may be configured to separately control the pressure of entry vestibule 136 to either a positive or negative pressure with respect to first entry vestibule 134 (col 6, lns 46 – 49);
wherein the inducing of the locking differential air pressure comprises inducing at least one of a first air pressure adjustment in the first zone and a second air pressure adjustment in the second zone, wherein the first air pressure adjustment and the second air pressure adjustment are based on the target air pressure adjustment (col 6, lns 46 – 49).  
In re Claim 8, the proposed method has been discussed, wherein Merino et al discloses the inducing of the locking differential air pressure comprises adjusting at least one of a fan speed of a fan or a damper position of a damper (col 4, ln 57 – col 5, ln 5, col 5, lns 18 - 23) located on one or both of the opposite sides of the entrance door.  
In re Claim 12, the proposed method has been discussed, wherein Merino et al discloses further comprising: 
receiving, after the trigger command, a subsequent trigger command for controlling the ventilation system (“decrease the pressure (at) the first” side);
determining that the subsequent trigger command comprises a normal trigger for a normal operation of the ventilation system; and 
adjusting from the locking air pressure differential to a normal differential air pressure between opposite sides of the entrance door in response to the normal trigger (col 20, lns 23 – 29).  
In re Claim 13, the proposed method has been discussed, wherein Merino et al discloses further comprising: maintaining the locking differential air pressure between the opposite sides of the entrance door until receiving the subsequent trigger command (col 6, lns 58 – 62). 
In re Claim 15, the proposed method has been discussed, wherein Merino et al discloses (fig  6) the receiving of the trigger command comprises receiving by the ventilation system from a security system (col 13, lns 43 – 46).
In that Merino et al discloses a method for safely exiting, this has been understood to comprise a security system.

In re Claim 16, an access control method has been discussed (In re Claim 1, above), wherein Marino et al further discloses an access control apparatus (fig 9), comprising: 
a memory (908) comprising instructions and a processor (904) in communication with the memory (col 14, ln 48 – col 17, ln 18);  and configured to execute the instructions to: 
receive a trigger command for controlling a ventilation system (col 19, lns 16 – 18); 
determine that the trigger command comprises a lock trigger to hold an entrance door in a closed position (col 19, ln 15); and 
induce a locking differential air pressure between opposite sides of the entrance door in response to the lock trigger (col 19, lns 17 – 18), 
wherein Strieter teaches the locking differential air pressure is sufficient to bias the entrance door to contact or to increase contact with a door frame in the closed position.  
In re Claim 17, the proposed system has been discussed (In re Claim 2, above), wherein the locking differential air pressure is sufficient to generate a target contact force between the entrance door and the door frame.  
In re Claim 18, the proposed system has been discussed (In re Claim 3, above), wherein the apparatus induces the locking differential air pressure by generating a higher air pressure on a first side of the entrance door as compared to an opposing second side of the entrance door, wherein the second side of the entrance door is contactable with the door frame in the closed position.  
In re Claim 19, the proposed system has been discussed (In re Claim 4, above), wherein the entrance door is swingable about an axis in a direction toward the second side of the entrance door to move from an open position to the closed position.  

In re Claim 20, an access control method has been discussed (In re Claim 1, above), wherein Marino et al further discloses a non-transitory computer readable medium storing instructions (col 14, ln 48 – col 15, ln 15; col 16, lns 16 – 21), that, when executed by a processor (fig 9: (904)), cause the processor to: 
receive a trigger command for controlling a ventilation system (col 19, lns 16 – 18);
determine that the trigger command comprises a lock trigger to hold an entrance door in a closed position (col 19, ln 15); and 
induce a locking differential air pressure between opposite sides of the entrance door in response to the lock trigger (col 19, lns 17 – 18), 
wherein Strieter teaches the locking differential air pressure is sufficient to bias the entrance door to contact or to increase contact with a door frame in the closed position.

Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Merino et al (US 10,492,970), in view of Strieter (US 4,765,352), and further in view of Sharp et al (US 5,545,096).
In re Claim 9, the proposed method has been discussed, but is silent as to whether it comprises determining that the entrance door is in a current position within a threshold range of the closed position; and wherein the inducing of the locking differential air pressure is further in response to the entrance door being within the threshold range of the closed position.  
Sharp et al teaches a method for access control comprising:
measuring a door position, via a sensor (74),
determining that the door (fig 2: (16)) is in a position within a threshold range of a closed position (col 7, lns 9 – 46), and
wherein inducing a locking differential air pressure (a “pressure and air flow offset… to assure the desired containment/isolation”: col 1, lns 35 – 37) is further in response to the door being within the threshold range of the closed position (“with a continually varying output on line 76, there would be a corresponding continual variance in the flows” (col 7, lns 39 – 46).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method as taught by Sharp et al, such that it comprises
determining that the entrance door is in a current position within a threshold range of the closed position; and 
wherein the inducing of the locking differential air pressure is further in response to the entrance door being within the threshold range of the closed position
for the benefit of achieving containment without requiring the expenditure of larger amounts of energy than absolutely required (col 7, lns 38 - 40). 

Claims 10 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Merino et al (US 10,492,970), in view of Strieter (US 4,765,352), and further in view of Crittenden et al (US 4,485,729)
In re Claim 10, the proposed method has been discussed, but lacks a step of:
determining that the trigger command comprises an open assist trigger to ease an opening of the entrance door; and
inducing an opening differential air pressure between the opposite sides of the entrance door in response to the open assist trigger, wherein 
the opening differential air pressure is sufficient to bias the entrance door to reduce contact with the door frame in the closed position.  
Crittenden et al teaches a method of monitoring pressure within a space ((12) or (25/26)) via a control system (figs 1, 2: (62)), said control system includes means for suspending active control under known uncontrollable conditions such as the opening of a doorway to the enclosure (col 2, lns 27 - 32) comprising:
inducing (providing) a lock trigger on an entrance door (24) (“airtight when closed”: col 2, lns 59 – 62)
inducing (providing) an open assist trigger (via line (73) to card (72)) (“which advise impending or existing alteration to the external status of the enclosure” (col 4, lns 65 – 67)
inducing an opening differential air pressure, by ramping flow and pressure set points between specific values on request from external inputs to equalize the pressure between the space and a corridor prior to opening the door (col 4, lns 68 – col 5, ln 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method as taught by Crittenden et al, such that the method comprises the steps of:
determining that the trigger command comprises an open assist trigger to ease an opening of the entrance door; and
inducing an opening differential air pressure between the opposite sides of the entrance door in response to the open assist trigger, wherein 
the opening differential air pressure is sufficient to bias the entrance door to reduce contact with the door frame in the closed position.  
for the benefit of providing steps assuring safe entrance and egress both for the user crossing through the door, but also for the users in the space
Regarding the limitation “the opening differential air pressure is sufficient to bias the entrance door to reduce contact with the door frame in the closed position”, it has been understood that when “the pressure airtight”) position.
In re Claim 11, the proposed method has been discussed, wherein Merino et al discloses further comprising: receiving an authorized entrance indication based on a user input or a surveillance system detection (col 6, lns 62 – 67); and wherein the determining of the open assist trigger is based on the authorized entrance indication.

Claim 14 is rejected under 35 U.S.C. §103 as being unpatentable over Merino et al (US 10,492,970) fig 6, in view of Strieter (US 4,765,352), further in view of over Merino et al (US 10,492,970) fig 7.
In re Claim 14, the proposed method has been discussed, wherein Merino et al discloses further comprising: wherein adjusting from a locking differential air pressure to a normal differential air pressure comprises equalizing an air pressure (fig 7: (703)) between the opposite sides of a door (col 5, lns 61 - 64) between a patient room (fig 1) and corridor 104 (col 14, lns 11 – 30).
It has been understood in that, during a period of time, air pressure between a patient room and corridor will be equalized.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method as taught by Merino et al (fig 7) such that the adjusting from the locking differential air pressure to the normal differential air pressure comprises equalizing an air pressure between the opposite sides of the entrance door, for the benefit of briefly sharing a space while ensuring no cross-contamination (col 14, lns 27 – 30). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular interest is Newman et al (US 5,360,372), who discloses a control system for doors of a negative pressure enclosure, wherein doors to the enclosed work area are controlled to swing to a partially open position to allow air flow in the enclosed work area to maintain a negative pressure and air flow in the 
Of particular interest is Fiorita, Jr. (US 9,581,347), who discloses a clean room control system (fig 1: (20)) and method comprising : 
one or more door locks 22;
one or more dampers 16; 
one or more integral filter fan units 50, wherein
under the control of controller 20, 
the locked or unlocked state of one or more door locks 22 on one or more doors 14 of clean room 2 can be controlled;
the position of one or more dampers 26 disposed in one or more return ducts 46 of clean room 2 can be controlled; 
the speed of one or more speed adjustable fans 28 that supply conditioned air into the clean room can be controlled; 
the open/closed state of one or more doors 14 is detected via one or more door sensors 44 (col 4, lns 20 – col 3, ln 49); and
the method advances to step 70-5 wherein controller 20 confirms that the speeds of all of the speed adjustable fans 28 and the positions of all of the dampers 26 are at target or set-point values. If so, the method advances to step 70-6 wherein controller 20 enables (unlocks) all of the doors 14. (figs 3, 9)
Of particular significance is Royle et al (US 2019/01314653) who discloses a method for access control (figs 10 – 12) comprising:
measuring a door (fig 12: (34))) position, via a sensor (66) [0064]
determining that the door (34) is in a position within a threshold range of a closed position (figs 11,  12: a 0 degree displacement with respect to frame (38) or lintel (36)); and
wherein inducing a locking differential air pressure [0065] is further in response to the entrance door being within the threshold range of the closed position.  

    PNG
    media_image2.png
    463
    438
    media_image2.png
    Greyscale

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to specification paragraph [0073].